UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  X


UNITED STATES OF AMERICA
                                                         PRELIMINARY ORDER OF
              - V. -                                     FORFEITURE/
                                                         MONEY JUDGMENT
RYAN RAINFORD,
                                                         S 1 18 Cr. 289 (SHS)
                       Defendant.

----------------------------------                  X


               WHEREAS, on or about April 8, 2019, RYAN RAINFORD (the "Defendant"),

among others, was charged in three counts of a six-count Superseding Indictment, S 1 18 Cr. 289

(SHS) (the "Indictment"), with conspiracy to commit mail fraud and wire fraud , in violation of

Title 18, United States Code, Sections 1349 (Count One); mail fraud, in violation of Title 18,

United States Code, Sections 1341 and 2 (Count Two); and wire fraud, in violation of Title 18,

United States Code, Sections 1343 and 2 (Count Three).

               WHEREAS, the Indictment included forfeiture allegations as to Counts One

through Three, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Sections 981(a)(l)(C) and Title 28, United States Code, Section 2461(c), of any and all property,

real and personal, that constitutes or is derived from, proceeds traceable to the commission of the

offenses charged in Counts One through Three of the Indictment, including but not limited to a

sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One through Three of the Indictment that the

Defendant personally obtained;

               WHEREAS, on or about May 28, 2019, following a jury trial, the Defendant was

found guilty of Count One of the Indictment;
              WHEREAS, the Government asserts that $60,000 in United States currency,

represents the amount of proceeds traceable to the offense charged in Count One of the Indictment

that the Defendant personally obtained;

               WHEREAS, the Government seeks a money judgment in the amount of $60,000 in

United States currency pursuant to Title 18, United States Code, Sections 981(a)(l)(C) and Title

28, United States Code, Section 2461(c), representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS , the Court finds that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.        As a result of the offense charged in Count One of the Indictment for which

the Defendant was found guilty, a money judgment in the amount of $60,000 in United States

currency (the "Money Judgment"), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, RYAN

RAINFORD, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

               3.        All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the "United States Marshals Service" and

delivered by mail to the United States Attorney's Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Plaza, New

York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service or its designee is authorized to deposit

the payments on the Money Judgment in the Asset Forfeiture Fund, and the United States shall

have clear title to such forfeited property.

                5.      Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

                6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Preliminary Order of Forfeiture/Money Judgment, the United States Attorney's

Office is authorized to conduct any discovery needed to identify, locate or dispose of forfeitable

property, including depositions, interrogatories, requests for production of documents and the

issuance of subpoenas.

                7.      This Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of the Federal

Rules of Criminal Procedure.
.
                  8.     The Clerk of the Court shall forward three certified copies of this

    Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

    J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

    States Attorney' s Office, One Saint Andrews Plaza, New York, New York 10007.

    Dated: NJ -York, New York
              ~~ , 20207
